DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Drawings
The drawings received October 9, 2019 are acceptable for examination purposes.
Specification
The specification received October 9, 2019 has been reviewed and is acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the center of the snap-in plate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term “the center” should be amended to “a center” at line 5 of claim 1 to overcome this rejection.  Claims 2-6 are dependent upon claim 1 and do not remedy this issue.  Therefor claims 2-6 are rejected for at least this same reason.
Claim 2 recites the limitation "the center of the battery chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “the center” should be amended to “a center” at line 2 of claim 2 to overcome this rejection.
Claim 3 recites the limitation "the center of the battery chamber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The term “the center” should be amended to “a center” at line 2 of claim 3 to overcome this rejection.
Claim 4 recites the limitation "the center of the lock bar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “the center” should be amended to “a center” at line 2 of claim 4 to overcome this rejection.
The Examiner attempted to reach Applicant via telephone on April 30, 2021 to address these issues prior to this Office Action but was unable to reach Applicant at the number of record.
Allowable Subject Matter
Claims 1-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the inflation pump box of at least claim 1 comprising the box housing, battery pack fitted and connected to a surface of the box housing, wherein the surface of the box housing is provided with a least one cavity, each of which is internally connected to a connection block, snap-in plate with a battery chamber, lock bar and contact sheet in combination as specifically recited therein.
U.S. Patent Application No. 2008/0286124 is to a battery powered inflation pump having a significantly distinct battery housing design from that of the instant invention.  U.S. Patent No. 9,095,992 discloses a fluid pump having cavities for receiving batteries therein.  U.S. Patent Application No. 2012/0269663 discloses a battery powered fan having a cavity for attaching a battery but, as with the prior references above, is directed to a distinct design for the box and for attaching/detaching of a battery thereto.  U.S. Patent No. 9,970,445 discloses a battery powered blower including a cavity for receiving and securing a battery therein but does not reasonably teach, suggest or render obvious the invention of at least claim 1, such as the claimed snap-in plate detachably connected to the connection block, the snap-plate further having a center provided with a battery chamber for installing the battery pack, lock bar for fixing the battery pack and contact sheet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/119181 teaches of coupling batteries to a blower system in general.  JP 2012112282A teaches of coupling batteries to a battery-powered air compressor system in general.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725